Order unanimously modified so as to direct that the examination proceed against each of the defendants by its president, or such other officer or employee, having knowledge of the facts, as the said defendants may designate *696upon the settlement of the order with leave to the plaintiff to apply for examination of additional witnesses, if it establishes the necessity therefor (see Thurswel v. Goodyear Tire é Rubber Co., 271 App. Div. 919), and as so modified affirmed, with "$20 costs and disbursements to. the appellants. Settle order on notice. Present — Glennon, J. P., Dore, Callahan, Van Voorhis and Shientag, JJ.